DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 28 and 53 are amended. 

Response to Arguments
Regarding 35 USC 103 rejections, Applicant’s arguments have been fully considered and withdrawn in light of the amended claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Parvin Ghane, Reg. No. 76,005 on January 21, 2022.
The application has been amended as follows: 



28. (Currently Amended) A medical system comprising:
multiple medical devices, wherein each of the medical devices is positioned at a respective location and comprises a respective display device; and
a first remote device configured to:
communicate with the multiple medical devices to determine respective locations and respective treatment states of medical treatments that the medical devices are providing, and to transmit, to the medical devices, identification information authenticating the first remote device,	receive, from a particular medical device in the multiple medical devices, one or more images of at least a portion of a screen content presented on a display device of the particular medical device, the portion of the screen content including an alarm indicator indicating a state of an alarm on the particular medical device, wherein the particular medical device sends the one or more images in response to authenticating the first remote device based on the identification information, 
display on a user interface of the first remote device (i) the one or more images of the screen content of the particular medical device, (ii) the respective locations of the multiple medical devices, and (iii) the respective treatment states of the multiple medical devices, and
transmit, to the particular medical device, first data that influences control of the particular medical device, wherein the first data comprises command signals for altering the state of the alarm of the particular medical device, and wherein the first data comprises high priority command signals,  
wherein the particular medical device is configured to: 
receive, from a second remote device, second data that influences the particular medical device, the second data comprising low priority command signals, and
preferentially perform operations in accordance with the high priority command signals with respect to the low priority command signals.

29. (Currently Amended) The medical system of claim 28, wherein the first remote device comprises a computing device and a touchscreen.

30. (Currently Amended) The medical system of claim 28, wherein the first remote device comprises a mobile computing device.

31. (Previously Presented) The medical system of claim 28, wherein the particular medical device comprises an interface wirelessly connected to a remote server.

32. (Currently Amended) The medical system of claim 28, wherein the first remote device communicates with the multiple medical devices through a short-range wireless technology protocol that comprises one or more of wireless local area network communications or infrared communications.

33. (Previously Presented) The medical system of claim 28, wherein the display device of the particular medical device comprises a touchscreen.

34. (Canceled) 

35. (Previously Presented) The medical system of claim 28, wherein the particular medical device comprises a dialysis machine.

36. (Canceled)

37. (Previously Presented) The medical system of claim 28, wherein the one or more images further comprise an image of a user of the particular medical device. 



39. (Currently Amended) The medical system of claim 28, wherein at least a portion of the user interface of the first remote device displays one or more images of a user of the particular medical device.

40. (Canceled)

41. (Currently Amended) The medical system of claim 28, wherein the at least a portion of the screen content comprises values representing one or more settings of the particular medical device.

42. (Previously Presented) The medical system of claim 41, wherein the settings comprise a dialysis fluid flow rate.

43. (Canceled) 

44. (Canceled) 

45. (Previously Presented) The medical system of claim 28, wherein the first data that influences the particular medical device comprises command signals for ceasing a dialysis treatment.

46 - 47. (Canceled) 

48. (Currently Amended) The medical system of claim 28, wherein:
the screen content comprises one or more images of a user of the first remote device; and
the first remote device is further configured to:
first remote device, the one or more images of the user of the first remote device; and
 transmit, to the particular medical device, the one or more images of the user of the first remote device for display on the display device.

49 - 50. (Canceled) 

51. (Currently Amended) The medical system of claim 28, wherein the first data comprises the command signals for altering a dialysis fluid flow rate of the particular medical device.

52. (Canceled) 

53. (Previously Presented)	The medical system of claim 28, wherein a respective treatment state of each medical device indicates a progress of the medical treatment that the medical device is currently providing to a patient, and wherein a treatment state of a first medical device in the multiple medical devices is different from a treatment state of a second medical device in the multiple medical devices.

54. (Currently Amended)	The medical system of claim 28, wherein a treatment state of a first medical device indicates that the first medical device needs attention, and wherein the first remote device is further configured to display one or more indicators that point out to the first medical device that needs attention such that the first medical device is distinguished from medical devices that do not need attention.
Allowable Subject Matter
Claims 28-33, 35, 37-39, 41-42, 45, 48, 51 and 53-54 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior cited art fails to disclose in the context of the claimed invention:
multiple medical devices, wherein each of the medical devices is positioned at a respective location and comprises a respective display device; and
a first remote device configured to:
communicate with the multiple medical devices to determine respective locations and respective treatment states of medical treatments that the medical devices are providing, and to transmit, to the medical devices, identification information authenticating the first remote device,	receive, from a particular medical device in the multiple medical devices, one or more images of at least a portion of a screen content presented on a display device of the particular medical device, the portion of the screen content including an alarm indicator indicating a state of an alarm on the particular medical device, wherein the particular medical device sends the one or more images in response to authenticating the first remote device based on the identification information, 
display on a user interface of the first remote device (i) the one or more images of the screen content of the particular medical device, (ii) the respective locations of the multiple medical devices, and (iii) the respective treatment states of the multiple medical devices, and
transmit, to the particular medical device, first data that influences control of the particular medical device, wherein the first data comprises command signals for altering the state of the alarm of the particular 
wherein the particular medical device is configured to: 
receive, from a second remote device, second data that influences the particular medical device, the second data comprising low priority command signals, and
preferentially perform operations in accordance with the high priority command signals with respect to the low priority command signals.

Wiesner et al. U.S. Patent Application Publication 2014/0152466- discloses monitoring alerts on a plurality of medical devices. 
 Muhsin et al. U.S. Patent Application Publication 2011/0169644- discloses displaying a monitoring dashboard containing patient rooms with status indicators. 
 Thompson et al. U.S. Patent Application Publication 2011/0307284-discloses a location determination method for medical devices. 
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459       

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459